DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 June 2018 was filed on the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 26-27, 30-31, 34, 36-39, 42, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Dendyuk US 2019/0199097, in view of Hunt et al. US 2010/0038907.
Regarding Claims 26 and 38, Dendyuk teaches an electric power plant (refer to [0008]) comprising: 
one or more electric machines (electric generator 5 within N, N+1 …N+n); 
one or more piston engines (primary power engine 6 within N, N+1 …N+n and refer to [0015]) for operating the one or more electric machines as one or more generators; 
one or more excitation devices for supplying excitation currents to respective ones of said one or electric machines (excitation circuitry 2 within N, N+1 …N+n and refer to [0018]); 
an electric conductor system for electrically connecting to each of the one or more electric machines and to an external electric system, the electric conductor system having switches for electrically connecting and disconnecting the electric machines to and from the electric conductor system (circuit breaker 3 within N, N+1 …N+n) and a switch for connecting and disconnecting the electric power plant to and from the external electric system (circuit breaker 10); and 
a control system (dispatch and plant computers 4 and 7, refer to [0008], [0016], and [0024]-[0025]) for controlling the electric power plant, wherein the control system includes: 
a first controller (controller 1 within N, N+1 …N+n, is coupled to primary power engine 6, and refer to [0016]-[0017] and [0021]) for interrupting fuel supply of a first one 
Dendyuk further teaches a controller for keeping the first one or more of the electric machines directly connected to the electric conductor system (controller 1 is also coupled to electric generator 5 and circuit breaker 3), however is silent regarding a controller for keeping the first one or more of the electric machines directly connected to the electric conductor system in response to a situation in which the fuel supply of the first one or more of the piston engines is interrupted so as to operate the first one or more of the electric machines as one or more electric motors for rotating the first one or more of the piston engines with electric power received from the electric conductor system.
Hunt teaches a controller (205, fig. 2) for keeping the first one or more of the electric machines (generator 215, fig. 2) directly connected (switchgear 221, fig. 2) to the electric conductor system (grid 265, fig. 2) in response to a situation in which the fuel supply of the first one or more of the piston engines ( engine 210, fig. 2) is interrupted so as to operate the first one or more of the electric machines as one or more electric motors for rotating the first one or more of the piston engines with electric power received from the electric conductor system (if the amount of available fuel was to decrease below an amount necessary to keep a positive torque applied to the generator at full throttle, the generator would drop into motor mode and begin consuming real and reactive power from the utility grid, refer to [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the controlling as taught by Hunt with the electric power plant of Dendyuk in order to provide constant power to the engine.
Regarding Claims 27 and 39, the combination of Dendyuk and Hunt teaches all of the limitations of Claims 26 and 38 above and further teaches wherein the first controller is configured to maintain fuel supply of second one or more of the piston engines connected to second one or more of the electric machines (205, fig. 2 of Hunt), and the second controller is configured to keep the second one or more of the electric machines connected to the electric conductor system in response to a situation in which the fuel supply of the first one or more of the piston engines is interrupted (controller 1 within N, N+1 …N+n of Dendyuk).
Regarding Claims 30 and 42, the combination of Dendyuk and Hunt teaches all of the limitations of Claims 26 and 38 above and further teaches wherein the first controller is configured to interrupt the fuel supplies of all of the piston engines 205, fig. 2 of Hunt (), and the second controller is configured to keep all of the electric machines connected to the electric conductor system in response to a situation in which the electric power plant is capable of receiving electric power from the external electric system and there is a desire to interrupt power supply from the electric power plant to the external electric system (controller 1 within N, N+1 …N+n of Dendyuk).


Regarding Claims 31 and 45, the combination of Dendyuk and Hunt teaches all of the limitations of Claims 26 and 38 above and further teaches wherein the control system comprises: a third controller configured to control excitation of each of the electric machines in accordance with at least one of the following: a target value of voltage of the electric conductor system, and a target value of reactive power to be supplied from the electric machine under consideration to the electric conductor system (controller 1 and excitation circuitry 2 within N, N+1 …N+n, and dispatch and plant computers 4 and 7 of Dendyuk).
Regarding Claims 34 and 46, the combination of Dendyuk and Hunt teaches all of the limitations of Claims 26 and 38 above and further teaches wherein the first controller is configured to reduce opening times of inlet valves of each of the piston engines whose fuel supply is interrupted so as to reduce mechanical power for rotating the piston engine under consideration (205 and 211, fig. 2 and refer to [0043] of Hunt).
Regarding Claim 36, the combination of Dendyuk and Hunt teaches all of the limitations of Claim 26 above and further teaches wherein each piston engine is an internal combustion reciprocating piston engine (diesel engine, refer to [0015] of Dendyuk).
Regarding Claim 37, the combination of Dendyuk and Hunt teaches all of the limitations of Claim 36 above and further teaches wherein each piston engine is a diesel engine (refer to [0015] of Dendyuk).


Claims 28-29 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Dendyuk US 2019/0199097, in view of Hunt et al. US 2010/0038907, and in further view of Zajac US 20070017202.
Regarding Claims 28 and 40, the combination of Dendyuk and Hunt teaches all of the limitations of Claims 27 and 39 above however is silent wherein the first controller is configured to keep the fuel supplies of the piston engines alternately active so that, at each time instant of a time interval during operation, the fuel supply of at least one of the piston engines is active and the fuel supply of at least one other of the piston engines is interrupted.
Zajac teaches wherein the first controller (delivery of fuel all under computer control, computer 76 and refer to [0103]) is configured to keep the fuel supplies of the piston engines alternately active (pistons are 180 degrees out of phase with each other, refer to [0091]) so that, at each time instant of a time interval during operation, the fuel supply of at least one of the piston engines is active and the fuel supply of at least one other of the piston (The expanding gas is delivered to expansion cylinders 33, 34 during alternate half cycles where it drives the pistons down and produces work output, refer to [0090]-[0092]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the method as taught by Zajac with the electric power plant of the combination of Dendyuk and Hunt in order to provide further control to the engine.

Regarding Claims 29 and 41, the combination of Dendyuk, Hunt, and Zajac teaches all of the limitations of Claims 28 and 40 above and further teaches wherein the first controller is configured to receive temperature signals from the one or more piston engines, to activate the fuel supply of a particular one of the piston engines whose temperature signal indicates lowest temperature from among temperatures indicated by the temperature signals, and to interrupt the fuel supply of another one of the piston engines whose temperature signal indicates highest temperature from among the temperatures indicated by the temperature signals (Temperature and pressure sensors monitor conditions throughout the engine and provide that information to a computer 76 which controls the delivery of fuel to the combustion chamber and the timing of the valves in accordance with the environmental and load conditions, refer to [0095]-[0096] and [0100]).

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Dendyuk US 2019/0199097, in view of Hunt et al. US 2010/0038907, in further view of Zajac US 20070017202, and in further view of Stiermann US 2007/0214789.
Regarding Claims 32, the combination of Dendyuk, Hunt and Zajac teaches all of the limitations of Claim 29 above however is silent regarding receiving temperature signals from the one or more piston engines and to activate a heating system to warm up cooling liquid of each of the piston engines whose fuel supply is interrupted and whose temperature signal is indicative of temperature less than a first limit value.
Stiermann teaches receiving temperature signals from the one or more piston engines and to activate a heating system to warm up cooling liquid of each of the piston 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the method as taught by Stiermann with the electric power plant of the combination of Dendyuk, Hunt and Zajac in order to provide optimal operating temperatures for the engine.
Regarding Claim 33, the combination of Dendyuk, Hunt, Zajac, and Stiermann teaches all of the limitations of Claim 32 above and further teaches activating an electrically operated cooling liquid pump of each of the piston engines whose temperature signal is indicative of temperature above a second limit value (refer to fig. 6 and [0028]).

Claims 35 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Dendyuk US 2019/0199097, in view of Hunt et al. US 2010/0038907, and in further view of Pohjola US 4,905,635.
Regarding Claims 35 and 47, the combination of Dendyuk and Hunt teaches all of the limitations of Claims 26 and 38 above however is silent wherein the first controller is configured to open an escape valve for allowing at least a part of an air flow generated by a turbocharger of each of the piston engines whose fuel supply is interrupted to exit to ambient air so as to reduce mechanical power for using the piston engine as a pump for generating another air flow for keeping the turbocharger rotating.
Pohjola teaches wherein the first controller is configured to open an escape valve for allowing at least a part of an air flow generated by a turbocharger of each of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the controlling as taught by Pohjola with the electric power plant of the combination of Dendyuk and Hunt in order to use less power.

Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Dendyuk US 2019/0199097, in view of Hunt et al. US 2010/0038907, and in further view of Stiermann US 2007/0214789.
Regarding Claims 43, the combination of Dendyuk and Hunt teaches all of the limitations of Claim 38 above however is silent regarding receiving temperature signals from the one or more piston engines and to activate a heating system to warm up cooling liquid of each of the piston engines whose fuel supply is interrupted and whose temperature signal is indicative of temperature less than a first limit value.
Stiermann teaches receiving temperature signals from the one or more piston engines and to activate a heating system to warm up cooling liquid of each of the piston engines whose fuel supply is interrupted and whose temperature signal is indicative of temperature less than a first limit value (refer to fig. 6 and [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the method as taught by Stiermann with the electric power plant of the combination of Dendyuk and Hunt in order to provide optimal operating temperatures for the engine.
Regarding Claim 44, the combination of Dendyuk, Hunt, and Stiermann teaches all of the limitations of Claim 43 above and further teaches activating an electrically operated cooling liquid pump of each of the piston engines whose temperature signal is indicative of temperature above a second limit value (refer to fig. 6 and [0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private 
/BRIAN K BAXTER/Examiner, Art Unit 2836
26 February 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836